     4:20-cv-00067-SAL        Date Filed 08/27/20      Entry Number 156        Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Jennifer Gardner,                        )           C/A No. 4:20-cv-00067-SAL
                                         )
                             Plaintiff,  )
                                         )
v.                                       )           OPINION & ORDER
                                         )
Ethicon, Inc. and Johnson & Johnson,     )
                                         )
                             Defendants. )
___________________________________ )

   This matter is before the court on a Motion to Substitute Expert Witness, ECF No. 74, filed by

                                                                                ECF No. 76, filed

by Defend                                                                For the reasons set forth

below, the court denies both motions.

                     BACKGROUND AND PROCEDURAL HISTORY

   This is one of many products liability cases around the country arising from injuries allegedly

caused by implantation of transvaginal surgical mesh. It came to this court on remand from the

United States District Court for the Southern District of West Virginia multidistrict litigation

             re Ethicon, Inc., Pelvic Repair Systems Products Liability Litigation, 2:12-md-2327,

after pretrial proceedings. [ECF Nos. 33, 40.]

   Plaintiff in this case brought suit in the MDL on February 27, 2013, naming Ethicon, Inc. and

Johnson & Johnson as Defendants. [ECF No. 1.] Her suit stems from a July 18, 2007 procedure

in Lancaster, South Carolina during which she was implanted with a Prolift device and a TVT-

SECUR               for the treatment of pelvic organ prolapse and stress urinary incontinence. Id.
     4:20-cv-00067-SAL         Date Filed 08/27/20       Entry Number 156        Page 2 of 21




                                    at p.6.] Because o



        28, 2009. Id. This lawsuit followed.

    Following transfer from the MDL, on March 4, 2020, the court held a Rule 16 conference to

discuss the status of the case and to create a schedule for the remainder of the case up to trial.

[ECF No. 58.] The parties filed a joint stipulation to dismiss certain claims, 1 and the court entered

a consent amended scheduling order reflecting a date-certain trial to begin September 21, 2020.

[ECF Nos. 61, 63.]

    On April 21, 2020, Defendants filed a motion for leave to file a supplemental motion for

summary judgment, and the court granted leave. [ECF Nos. 68, 75.] Defendants filed the

supplemental motion on June 11, 2020. [ECF No. 76.] Plaintiff filed an opposition, ECF No. 78,

and Defendants filed a reply, ECF No. 81. Accordingly, the supplemental motion for summary

judgment is ripe for consideration by this court.

    Additionally, three months after the Rule 16 conference, on June 5, 2020, Plaintiff filed a

motion to substitute expert witness. [ECF No. 74.] Plaintiff seeks to substitute Dr. Daniel Elliott

for Dr. Valdimir Iakovlev. Defendants opposed the motion, ECF No. 77, and the court held a

hearing by videoconference on August 19, 2020, ECF No. 142. This matter is also ripe for

consideration by this court.

                                      LEGAL STANDARDS

    There are several legal standards at issue here. To

       the court considers two: Rule 16(b)(4), FRCP and Rule 37(c), FRCP.




1


                                                    2
     4:20-cv-00067-SAL            Date Filed 08/27/20        Entry Number 156          Page 3 of 21




I. Rule 16(b)(4), FRCP: Good Cause.

    When a party seeks to substitute an expert after the passing of the scheduling order deadline,

courts ap

                                          v. Enerco Grp., Inc./Mr. Heater, No. 3:18-CV-34, 2019 WL

1571283, at *2 (N.D. W. Va. Feb. 22, 2019) (citing In re Rail Freight Fuel Surcharge Antitrust

Litigation, 75 F. Supp. 3d 94, 98 (D.D.C. 2014

modified only for good cause

                                                         to show that the deadlines cannot reasonably be

met despite the party        diligence.   Cook v. Howard, 484 F. App            805, 815 (4th Cir. 2012)

(internal citations and quotations omitted                  [] satisfied if the district court concludes that

the party seeking relief (                               has not acted diligently in compliance with the

             Id.

                                                                             No. 3:13-cv-505, 2018 WL

1248159, at *7 (E.D. Tenn. Mar. 9, 2018).                                                    . . . then other

factors             the presence or absence of prejudice to the other party                      will not be

                             v. Centra Health, Inc

omitted).

                                                witness substitutions, courts have found              cause

for belated substitution where a party promptly informs the court that a previously identified expert

                                                                                 v. Reynolds Transp. Co.,

No. 3:11-cv-

                                                                                                      denies

the late substitution. Id.



                                                     3
       4:20-cv-00067-SAL          Date Filed 08/27/20     Entry Number 156          Page 4 of 21




II. Rule 37(c), FRCP: Substantially Justified or Harmless.



note, 1993 Amendment; see also Campbell v. United States

has two exceptions: (1) when the failure to disclose is substantially justified and (2) when the

nondisclosure is harmless. Southern States Rack and Fixture, Inc. v. Sherwin-Williams Co., 318

F.3d 592, 596 (4th Cir. 2003).

      In determining whether the nondisclosure is substantially justified or harmless, the Fourth

Circuit suggests weighing the factors in the following five-factor test:

      (1)   the surprise to the party against whom the evidence would be offered;
      (2)   the ability of that party to cure the surprise;
      (3)   the extent to which allowing the evidence would disrupt the trial;
      (4)   the importance of the evidence; and
      (5)

Id.

factor                   for the nondisclosure            primarily to the substantial justification

                Id.

Wilkins v. Montgomery, 751 F.3d 214, 222 (4th Cir. 2014).

III. Rule 56, FRCP: Summary Judgment.



                                                                                Fed. R. Civ. P. 56(a).

The party seeking summary judgment shoulders the initial burden of demonstrating to the court

that there is no genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

Once the moving party makes this threshold demonstration, the non-moving party may not rest

upon mere allegations or denials averred in the pleading, but rather must, by affidavits or other




                                                    4
      4:20-cv-00067-SAL        Date Filed 08/27/20       Entry Number 156        Page 5 of 21




means permitted by the Rule, set forth specific facts showing that there is a genuine issue for trial.

See Fed. R. Civ. P. 56; see also Celotex Corp., 477 U.S. at 323.



particular parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of the

                                                                         Fed. R. Civ. P. 56(c)(1)(A).

A litigant is un

                                              Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985).

                                                                                         for the non-

                                                                    Teamsters Joint Council No. 83

v. Centra, Inc., 947 F.2d 115, 119 (4th Cir. 1996).




Red Cross, 101 F.3d 1005, 1008 (4th Cir. 1996).

                                            ANALYSIS

     As noted above, there are two ripe motions present before the court: (1)

           expert and (2)                                                                     motion

for summary judgment could be dispositive of the case, the court addresses it first.

I.

     Defendants make one argument on summary judgment                                    expert does

not identify a reasonable alternative design to the Prolift or TVT-S that would have prevented or

reduced                       [ECF No. 76.] According to Defendants, this lack of case-specific

testimony is fatal to                                          In response, Plaintiff argues there is



                                                  5
      4:20-cv-00067-SAL          Date Filed 08/27/20       Entry Number 156        Page 6 of 21




sufficient evidence of a reasonable alternative design for both products at issue. [ECF No. 78-1.]

Plaintiff relies on the testimony of her general experts in this regard. Id. As outlined below, the

court concludes that South Carolina case law does not require case-specific expert testimony



     A. Design Defect Claims in South Carolina, Generally.

     Plaintiff asserts both negligence and strict liability design defect claims against Defendants. A

design defect claim is one of three defects a plaintiff in a products liability lawsuit can allege

against a defendant in South Carolina. See Watson v. Ford Motor Co., 699 S.E.2d 169, 174 (S.C.

2010)             are three defects a plaintiff in a products liability lawsuit can allege: 1) a

manufacturing defect, 2) a warning

    made, a plaintiff alleges that the product at issue was defectively designed, thus causing an entire

                                                     Id.

                                                                                             Madden v.

Cox, 328 S.E.2d 108, 112 (S.C. Ct. App. 1985). Regardless of the theory, however, a plaintiff



of the accident, was in essentially the same condition as when it left the hands of the defendant;

and (3) that the injury occurred because the product was in a defective condition unreasonably

                                  As to the third element, which is of particular importance to the




2

            (seller or manufacturer) failed to exercise due care in some respect and, unlike strict
liability, the focus is on the conduct of the seller or manufacturer, and liability is determined
                                 v. Ford Motor Co., 701 S.E.2d 5, 9 (S.C. 2010) (citing Bragg v.
Hi-Ranger, Inc., 462 S.E.2d 321, 326 (S.C. Ct. App. 1995)). As noted in Branham
                                              is no showing in the first instance of a product in a



                                                    6
      4:20-cv-00067-SAL         Date Filed 08/27/20       Entry Number 156        Page 7 of 21




motion pending before th

                                            v. Ford Motor Co., 701 S.E.2d 5, 13 (S.C. 2010) (citing

Madden, 328 S.E.2d at 112).

     B. Risk-Utility Test.

     In the seminal case of Branham v. Ford Motor Company, the South Carolina Supreme Court

held that as part of the third element, i.e., proving the product is

                                                                           Id. at 16. In doing so, it

formally adopted the risk-

at 14; see also Miranda C. v. Nissan Motor Co., Ltd., 741 S.E.2d 34, 39 (S.C. Ct. App. 2013)

(recognizing the risk-                                                                court concluded

                              the risk-utility test provides the best means for analyzing whether a

                                    Branham, 701 S.E.2d at 15.                       upon the alleged

                                  Id.

     Following Branham

how his alternative design would have prevented the product from being unreasonably

dangerous. Id.

                                                                                                     at

16       If a plaintiff puts forth evidence of a reasonable alternative

trier of fact to determine whether the potential increased price of the product (if any), the potential

decrease in the functioning (or utility) of the product (if any), and the potential increase in other

safety concerns (if any) associated with the proffered alternative design are worth the benefits that

                                                       at 17 n.16.




                                                   7
     4:20-cv-00067-SAL         Date Filed 08/27/20        Entry Number 156        Page 8 of 21




   If a plaintiff fails to come forward with evidence of a reasonable alternative design, however,

the defendant is entitled to judgment as a matter of law. See, e.g., Holland ex rel. Knox v. Morbark,

Inc., 754 S.E.2d 714, 720 (S.C. Ct. App. 2014) (

when it found Holland failed to provide evidence of a reasonable alternative design sufficient to

                                   Holst v. KC/Konencranes Intern. Corp., 699 S.E.2d 715, 719

                                 survive summary judgment, it is crucial that a plaintiff also



Disher v. Synthes (U.S.A.), 371 F. Supp. 2d 764, 771 (D.S.C. 2005))).

   C. Application of Branham: Is Case-Specific Proof Required?

   In this case, Defendants argue that Plaintiff must link the reasonable alternative design to

                                                                             to judgment as a matter

of law because                                                 expert opinion that a safer alternative

design existed for the Prolift or TVT-Secur devices that would have prevented or reduced

                                        at p.6 (emphasis added).] In response, Plaintiff does not

dispute that her case-specific expert fails to provide evidence of a reasonable alternative design.

[ECF No. 78-1.] Instea

        alternative design . . . that would have been less dangerous and reduced the risk of injury

to women like                at p.17 (emphasis added). Thus, summary judgment in this case turns

on whether Branham requires a plaintiff to connect the reasonable alternative design to her specific

injuries. The undersigned concludes that it does not.

   Branham is clear: A plaintiff must (1)              to a design flaw in the product   (2)




                                                   8
       4:20-cv-00067-SAL          Date Filed 08/27/20       Entry Number 156        Page 9 of 21




does it say that the plaintiff must present evidence that the proposed reasonable alternative design

would have prevented the product from causing his or her specific injuries.

     Instead

       evidence of

                                                                           Holland, 754 S.E.2d at 720

(citing Branham, 701 S.E.2d at 16) (emphasis added). A review of case law from this District

evidences                                                                expert is simply not necessary.

See, e.g., Smith v. Brewco, Inc., No. 5:16-cv-1288, 2018 WL 1240279, at *6 (D.S.C. Mar. 9, 2018)

                                                                   for the trim saw that includes written



               alternative design that satisfies the risk-utility test in Branham   Funderburk v. S.C.

Elec. & Gas Co., 395 F. Supp. 3d 695, 709 (D.S.C. 2019) (citing Branham as requiring a plaintiff

                                                 show his alternative design would have prevented the

                                                      Wickersham v. Ford Motor Co., 194 F. Supp. 3d



      has been implemented elsewhere in the industry . . . , the plaintiff has presented sufficient


3
    Funderburk involved a motion to exclud

law, a legal regime affirmatively mandating proof of an alternative design, for defective design
cla                    v. S.C. Elec. & Gas Co., 395 F. Supp. 3d 695, 712 (D.S.C. 2019). While it
did not make any conclusions regarding whether case-specific expert testimony is needed to link
                                                                         that the requirement of a
reasonable alternative design results in a hypothetical showing certainly suggests that such a link
is not required under Branham. See id.
design necessarily implicates a hypothetical inquiry in and of itself, but courts are nevertheless
guided by notions of feasibility or reasonableness when evaluating the proposed alternative design,
which thereby limits the amount of conjecture and speculation that is permitted by a proposed




                                                     9
      4:20-cv-00067-SAL         Date Filed 08/27/20        Entry Number 156          Page 10 of 21




evidence of a feasible alter                                                                v. Brown &

Williamson Tobacco Corp., 243 F. Supp. 2d 480, 496

     affidavit of Dr. Farone suggesting numerous technologies which in his opinion could have been

ut

           suggests that Plaintiff will introduce evidence of safer alternative designs and thus,

Plaintiff has raised a question of fact sufficient to surviv

     Stated differently, the risk-utility test relates to the defectiveness of the design     causation.

Branham, 701 S.E.2d at

      failed causing damage to a person or his property. Consequently, the focus will be whether

the product was made safe enough. This inquiry is the core of the risk-

see 2 David G. Owen & Mary J. David, Owen & Davis on Products Liability § 11:11 (4th ed.



                                          at § 8:2 (referencing risk-

                                                                                              at § 8:10

                                                                                             Mullins v.

Ethicon, Inc., No. 2:12-cv-



            submitted by Defendants emphasizes this distinction between proof necessary for

causation and proof necessary for defectiveness. [ECF No. 146].

     Defendants submitted a copy of an opinion from the Eastern District of Missouri, Abt v.

Ethicon, Inc. et al., No. 1:20-cv-0047, which granted summary judgment in their favor. Id.

According to Defendants, the Abt                                                            expert proof

and r                                                                                           Having



                                                    10
    4:20-cv-00067-SAL           Date Filed 08/27/20        Entry Number 156         Page 11 of 21




reviewed Abt, t                                                                                     that

it did so in the context of causation.

   In Abt

caused her injuries                        at p.6 (page 5 of the opinion; emphasis added).] The court

looked to two expert opinions, one from Dr. Bruce Rosenzweig and one from Dr. John Brennan.

Id. at p.7. In that case, Dr. Rosenzweig was a general causation expert and Dr. Brennan was the

specific causation expert. Id.



             no specifics such as what design defect caused what injuries, or how any design defect

                               It



   at p.8.

                                                                     the causation issue in Abt is an

obvious one. Abt found lack of case-specific proof of causation. Defendants here, in contrast,

seek summary judgment for lack of case-specific proof on design defectiveness; more specifically,



  prove a design defect. Thus, while the undersigned agrees with Abt

    forth evidence of specific causation

                  be fatal to her claim, that is simply not the issue before this court.

   As to the issue before it, the court finds the recent case out of the District of Maryland more

analogous than Abt. See Thompson v. Ethicon, Inc., No. 19-cv-3159, 2020 WL 3893252 (D. Md.

July 10, 2020). There, Defendants raised the same issue presented here: the p

        expert, i.e



                                                    11
     4:20-cv-00067-SAL        Date Filed 08/27/20       Entry Number 156         Page 12 of 21




Id. at *5. The court concluded                                                        is sufficient to

establish defect by meeting the requirements of the risk-                 Id. The undersigned agrees

with Thompson.                                                 expert does not testify to reasonable

alternative design is not fatal to her design defect claims.

     Now, that is not to say that the reasonable alternative design does not have to have any

relationship to the alleged injuries. Looking back to the elements of a products liability claim,

specifically the third element, the plaintiff must show that      injury occurred because the product

was in a defective condition unreasonably dangerous to the user                   328 S.E.2d at 112.

Necessarily then, any reasonable alternative design

                                                                          dangerous

This connection has been described by at least one court in thi

       that there is an alternative reasonable design that would have reduced or prevented the risk

of                                   2016 WL 4073088, at *2. This is certainly logical. Evidence

of a reasonable alternative design that has no relationship to the risk created by the allegedly



     In sum,

expert testimony linking the reasonable alternative design to her injuries. Rather, the Branham

court was clear:                                                       flaw in the product and show

how his alternative design would have prevented the product from being unreasonably dangerous.

     S.E.2d at 16. Plaintiff may rely on her general experts




4
  Thompson was decided under Maryland law. Maryland, like South Carolina, applies the risk-
utility test for design defectiveness.
                                                  12
      4:20-cv-00067-SAL        Date Filed 08/27/20      Entry Number 156        Page 13 of 21




                                  have prevented the product from being unreasonably dangerous,

as required by Branham.5 See Hulsizer v. Magline, Inc., No. 4:17-cv-00415, 2018 WL 5617873

                                                                                                 the

evidence before it . . . and determine whether any question of fact exists regarding the risk-utility



II.

                                              relief. Plaintiff first asks the court to allow her to

substitute Dr. Elliott for Dr. Iakovlev, using Rule 16(b)(4), FRCP. [ECF No. 74] Alternatively,

                                                                                                asks




      At the start of the hearing, the court informed the parties of its conclusion that Plaintiff

         failed to establish good cause required by Rule 16(b)(4), FRCP to substitute the experts. 6



5
    Defendants did not argue that the general experts failed entirely to assess costs, safety, or

relation to                                     (emphasis added).] As outlined above, the court
concludes that the three factors are required under Branham
6

she

any explanation for the delay between naming the wrong expert in June 2018, and moving to
substitute the expert in June 2020. In any event, courts have universally held that neither
carelessness nor attorney oversight serve to establish good cause. See, e.g., Kinney v. Holiday
Companies, No. 3:07-cv-0147, 2008 WL 113967
failure to plead this claim for relief in her original complaint can only logically be characterized
as an oversight
of d                                                                                           v. XL
Specialty Co
fails . . . due to an error of law or fact, a strategic decision, or
Morden v. XL Specialty Ins., 903 F.3d 1145 (10th Cir. 2018); QBE Ins. Corp. v. Jorda Enters.,
Inc., No. 10-cv-
                                                 13
    4:20-cv-00067-SAL           Date Filed 08/27/20      Entry Number 156          Page 14 of 21




The court confirms this conclusion here. Therefore, to the extent Plaintiff seeks to substitute

experts, the motion is denied.

    Further, the court informed the parties that because Plaintiff

              did not constitute good cause, it similarly did not constitute

                                                           The only question remaining for this court

                                                                such that Plaintiff may be allowed to

present Dr. Elliott to testify at trial. See Fed. R. Civ. P. 37(c) (outlining two exceptions to

automatic e

    A. Relationship Between Rule 26 and Rule 37.

    Before addressing the specific arguments on harmlessness, it is important to note the

relationship between Rule 26 and Rule 37. Rule 26(a) requires a party to disclose expert witnesses

it may use at trial. Fed. R. Civ. P. 26(a)(2)(A)                         be accompanied by a written

report              and signed by the witness      the witness is one retained or specially employed

                                                                               a

              at the times and in




does not qualify as excusable neg                                v. Hartford Life and Acc. Ins. Co.,
No. 12-cv-
the proposition that attorney inadvertence, carelessness or oversight . . . is insufficient, as a matter
of law, to constitute       cause under Rule 16(b)(4                 v. Progressive Direct Ins. Co.,

attorneys, such as those made in this action, do not demonstrate that Plaintiffs acted with diligence
7

                                                             Pauley v. Veterans Admin. Med. Ctr., No.
2:06-cv-00577, 2007 WL 9718621, at *2 (S.D. W. Va. Oct. 3. 2007) (
attorney oversight . . . does not constitute substantial justification under Rule 37(c), but ultimately



                                                   14
    4:20-cv-00067-SAL          Date Filed 08/27/20        Entry Number 156         Page 15 of 21




       to properly prepare, unnecessarily prolongs litigation, an

                                   v. Northrop Grunman Corp., 427 F.3d 271, 278 (4th Cir. 2005).

Commensurate with the importance of the disclosures, Rule 37(c) provides an automatic sanction

if a party fails to comply with                               Southern States, 318 F.3d at 597 (The




. . . the party is not allowed to use that . . . witness to supply evidence on a motion, at a hearing, or

             Fed. R. Civ. P. 37(c)(1) (emphasis added). The sanction provides two exceptions. A

party may still use the witness to present testimony at trial,

              justified or is harmless        latter is at issue here. Id. (emphasis added).

    In deciding harmlessness, the court is guided by

            test. Southern States, 318 F.3d at 597 (

               exception, while the remaining factor                    for the nondisclosure

primarily                                                 Wilkins v. Montgomery, 751 F.3d 214, 222

(4th Cir. 2014) (

When the failure relates to expert disclosures, as it does here,

             wide latitude

      v. Northrop Grunman Corp., 427 F.3d 271, 279 (4th Cir. 2005) (quoting Southern States,

318 F.3d at 595) (emphasis added).




                                                   15
    4:20-cv-00067-SAL           Date Filed 08/27/20       Entry Number 156        Page 16 of 21




    B. Late Disclosure in this Case: Harmless?

    The identification of Dr. Elliott at this stage of the litigation is unquestionably too late. On

January 30, 2018, the MDL issued a pretrial order limiting each side to no more than five experts

per case. Plaintiff was required to serve her Rule 26(a) expert disclosures by June 4, 2018, and

Defendants were required to serve their disclosure by July 5, 2018. On June 4, 2018, Plaintiff

served her expert disclosures, which identified the Dr. Iakovlev, a pathologist, as one of her five

experts. Defendants also served their expert disclosures, which identified Dr. Thomas Wright as

their pathologist. It was not

    Elliott as an expert in this case. [ECF No. 74.] Therefore, the only way Plaintiff can succeed

                                           a jury is to prove that her late disclosure is harmless.

    The four relevant factors for purposes of this analysis are: (1) surprise to Defendants; (2) the

ability of Defendants to cure the surprise; (3) the extent to which the evidence will disrupt trial;

and (4) the importance of the evidence. Southern States, 318 F.3d at 597. As to the first factor,




         Plaintiff argues that the surprise is easily cured by allowing Defendants to substitute one

of their own general experts. Id. As to the third factor, Plaintiff contends that allowing Dr. Elliott

to testify

                                                                                          And, finally,

importance of the evidence:

                                                                              For all of these reasons,

Plaintiff argues that the late identification of Dr. Elliott is harmless.



                                                   16
    4:20-cv-00067-SAL         Date Filed 08/27/20      Entry Number 156         Page 17 of 21




    Defendants, as one might expect, take a different position entirely.

          a similar8 situation involving the same                      and the same experts in the

United States District Court for the District of Minnesota, Rolandson v. Ethicon Inc. et al., No. 15-

cv-537 (D. Minn.). Defendants emphasize the                                     this case in relation

to the events occurring in Minnesota.

    Rolandson

    MDL to the District of Minnesota in late 2019. The Minnesota district court held a status

                                                                                         that expert

reports had already been served in the MDL. Following the status conference, the court allowed

additional discovery, but limited that discovery to supplementing expert reports and the taking of

depositions of certain medical experts, family, and friends. Thereafter, as is relevant to this case,



                                                                                          Rolandson

Order at p.5.]9 Defendants



disclosed a new expert over a year after the deadline and in excess of



         Id. at p.20 (emphasis added).




8
 Despite Defendants arguments, this court cannot conclude that events in Rolandson are the same
as exist here. There are several important distinctions between the two cases. The court need not


  Rolandson                          contravention of a court order and without seeking leave
of court
         court. [ECF No. 77-2, Rolandson Order at p.16.]
9


                                                 17
     4:20-cv-00067-SAL           Date Filed 08/27/20      Entry Number 156         Page 18 of 21




an expert to testify on the Pr

     court allowed the plaintiff to use her previously disclosed expert, Dr. Rosenzweig, to testify on

the Prolift device.10

     While the events in Rolandson were playing out, this case was being transferred out of the

MDL, to this District. This court issued its notice of transfer on January 8, 2020            day after

                                                 hearing on the motion to strike. [See ECF No. 40];

see also Rolandson



          had requested, received, and appeared for a second hearing on the motion to strike in

Rolandson.11 See Rolandson Order at p.9. Thus, by the time this case came to the undersigned,

                                                                              Wave 8 case, they had

identified the wrong expert and were facing a motion to strike because of that error. On April 30,

2020, the Minnesota district court issued its order striking

explanation             until after the issuance of that order to both consult with counsel on the error

in this case and file a motion requesting the appropriate relief.

     The court cannot dispute that the timing of Rolandson, compared to the proposed substitution

of Dr. Elliott in this case, is troubling. However, just as the Minnesota district court noted, this

court is similarly

                        at p.16. In that regard, at the hearing, Defendants argued that Plaintiff is




10
   Dr. Rosenzweig authored a report on the Prolift device outside of the MDL. He also authored a
report on a separate device that includes opinions applicable to the Prolift device. Id. at p.20.
11
                                                                      in Rolandson. Id. at p.9.
                                                   18
     4:20-cv-00067-SAL           Date Filed 08/27/20       Entry Number 156          Page 19 of 21




seeking to swap out experts for strategic reasons



     Considering                 arguments in line with the four harmlessness factors13 outlined in

Southern States, the court finds that they only tangentially relate to surprise and ability to cure

     first and second factors.                                                     address the third and

fourth factors, but both parties seem to agree

     case would be ready to proceed to trial as scheduled. Further, there seems to be no question



     Based on the

        to cure the surprise (but not without some additional effort not contemplated

        order), a trial that should proceed as scheduled, and the possibility that Plaintiff will be left

without a crucial piece of evidence to support her case. As a result, while it may be de minimis,

the court cannot conclude that allowing Dr. Elliott to testify at trial will be harmless. Instead, the

court finds that the harm is two-fold. First, if Dr. Elliott is allowed to testify, Defendants would

have to make new decisions about their experts on the eve of trial. This last-minute change in

experts is harmful to Defendants. Second, the designation of a new expert this late in the game

undermines the goal and purpose of                  pretrial proceedings. See In re Ethicon, No. 2:12-

cv-747, 2016 WL 1621954 (S.D. W. Va. Apr. 21, 2016) (granting a motion to exclude a late-served



12

         suggest, and is actually scheduled to appear in a trial as soon as September 2020.
13

     faith has to Rule 37                                                 States] test       nondisclosing
                                                                         States, 318 F.3d at 598. Because
the fifth factor relates to substantial justification, which is not at issue here, the court finds the bulk
14
 As indicated during the hearing, the court is still left wondering how the most important witness
was misidentified and that misidentification was not discovered for another two years.
                                                    19
     4:20-cv-00067-SAL             Date Filed 08/27/20    Entry Number 156        Page 20 of 21




case-

     deadlines set forth therein



     The court harkens back to



             . . . Extensive development of these cases over a period of years has made such further

                                                                               This court, recognizing

the importance of the work performed by Judge Goodwin and the parties in the MDL, immediately



              at least late 2019        there was a problem with the general experts identified in her



        was not presented to this court until June 2020. Therefore, allowing Plaintiff to present Dr.

Elliott at trial would be harmful to the process as a whole.

     C. A Remedy.

     The final issue for the court is the fashioning of an appropriate remedy. Having concluded that

allowing Dr. Elliott to testify at trial is not harmless, the court must determine whether the

automatic sanction provided by Rule 37(c)(1) is appropriate. Given the importance of the evidence

                                                                                to remedy the error, 15

the court finds that leaving Plaintiff without a general causation expert on the Prolift device is too

harsh a result. While the court will not allow Dr. Elliott to testify at trial, the court will allow Dr.



15
  As opposed to unilaterally serving the late expert report as                                       in
Rolandson. However, the court remai


             out of the MDL, all involved would have been in a better position to address the harm.
                                                   20
    4:20-cv-00067-SAL         Date Filed 08/27/20      Entry Number 156         Page 21 of 21




Rosenzweig, a timely identified expert witness, to testify to his Prolift report that was prepared

outside of the MDL, as well as his opinions contained in his current report that are appliable to the

Prolift device.

                                         CONCLUSION

   For a



   IT IS SO ORDERED.

                                                              /s/ Sherri A. Lydon
                                                              United States District Judge
August 27, 2020
Florence, South Carolina




                                                 21
